Title: From Thomas Jefferson to William H. Cabell, 21 August 1807
From: Jefferson, Thomas
To: Cabell, William H.


                        
                            Monticello Aug. 21. 07.
                        
                        Th: Jefferson salutes the Governor with esteem and respect, & returns him the papers recieved in his letter
                            of the 18th. he thinks there can be no doubt but that the sealed letter from the British Consul at New York to the
                            Commander of the Bellona should be returned.
                    